Exhibit 10.1 CONSULTING AGREEMENT BETWEEN AMERICAN MEDICAL TECHNOLOGIES, INC. AND CORESTRENGTH, INC. This CONSULTING AGREEMENT (the "Agreement") dated as of February 10, 2009 with an effective date of February 23, 2009 is by and between American Medical Technologies, Inc. a Delaware Corporation whose primary place of business is located in Corpus Christi, TX (the "Company"), and Corestrength, Inc., a Florida Corporation which agrees to provide the services of Jeffrey Goodman (the “Consultant”). RECITALS WHEREAS, the Company desires to obtain the services of Consultant and Consultant desires to provide services to the Company upon the terms and conditions hereinafter set forth: NOW, THEREFORE, the parties hereby agree as follows: 1. Consulting Services.The Company hereby retains the Consultant as Chief Executive Officer and as Director (“Engagement”), to provide and the Consultant agrees to provide, financial, management and general business advisory services (“Services”) to the Company as the Company may reasonably deem to be necessary and beneficial to its efficient and effective operation of its business operations in general. 2. Consideration. A.SCOPE of ENGAGEMENT During the Engagement the Consultant will serve as Chief Executive Officer and Director.In that connection, Consultant will (i) devote his time, attention and energies to the business of the Company and will diligently and to the best of his ability perform all duties related to his Engagement hereunder, (ii) use his best efforts to promote the interests and goodwill of the Company, and (iii) perform such other duties commensurate with his office as the Board of Directors of the Company may from time-to-time assign to him. B. CONSIDERATION. In consideration for the Consulting Services to be performed by Consultant under this Agreement, the Company will pay $12,000 per month to Corestrength, Inc. of which Consultant is a beneficial owner.Consideration for the Services will be paid as follows:$3,000 at the commencement of this Agreement in consideration of the first week of Service and $6,000 on the 15th and last day of each month for the duration of the term of the Agreement. C. EXPENSES.
